Case: 10-50826       Document: 00512173596         Page: 1     Date Filed: 03/13/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 13, 2013
                                     No. 10-50826
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

MARIO ALBERTO DOVALINA,

                                                  Petitioner-Appellant

v.

UNITED STATES OF AMERICA; WARDEN, RCDC III; UNITED STATES
ATTORNEY GENERAL; BUREAU OF PRISONS,

                                                  Respondents-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 4:10-CV-64


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Mario Alberto Dovalina, former federal prisoner # 43113-180, appeals the
denial of his 28 U.S.C. § 2241 petition challenging his exclusion from
rehabilitation programs and halfway houses. As Dovalina has been released
from Bureau of Prisons custody, we grant Respondents’ motion to dismiss the
appeal as moot and dismiss the appeal as moot. See Calderon v. Moore, 518 U.S.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 10-50826    Document: 00512173596        Page: 2   Date Filed: 03/13/2013

                                    No. 10-50826

149, 150 (1996). Respondents’ alternative motion for an extension of time to file
a brief is denied as unnecessary.
      MOTION TO DISMISS GRANTED; APPEAL DISMISSED; MOTION FOR
AN EXTENSION OF TIME DENIED.




                                         2